DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 
Response to Amendment
This office action is in response to amendment/reconsideration filed on 10/26/2022, the amendment/reconsideration has been considered. Claims 21,22, 27-30, 34-38 and 40 have been amended. Claims 21-40 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot in view of the new grounds of rejection necessitated by claims amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 26-31, and 34-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ivashyn et al. (Pub. No.: US 2015/0127714 A1), hereinafter “Iva”.

As to claim 21, Iva discloses, an apparatus (Iva, Abstrac). comprising: 
a first computing device (Iva, fig.4, element-430, user device); and 
a communication interface (Iva, fig.5, mobile device e.g. antenna); 
wherein the first computing device is configured to: 
establish a session with a second computing device, based at least in part on an image displayed by the second computing device (Iva, fig.4, [0012], establishing an interaction session between a visual interface on any of a wide range of devices (e.g., POS, ATM, computer, television, or other visual display) and a smartphone having a camera by using the smartphone camera to scan or capture some image, or token mark, presented on the visual interface.);
generate a user interface on the first computing device, based at least in part on the second computing device executing a given application, wherein the user interface indicates a state of one or more operational parameters of the second computing device (Iva, fig.4, [0012], The token mark could be or could resemble a QR code, for example. After or upon scanning the token mark, an application on the smartphone may establish a connection between the application and a server in communication with the visual interface); and
send, via the communication interface, a user selected command that causes an adjustment to a parameter of the second computing device (Iva, fig.4, [0012], receive communication from the server) some actions provided by the visual interface, and let the user perform the actions using the smartphone so that the same actions are performed on the visual interface, which may provide visual feedback to the user so that the user can see the actions chosen on the smartphone performed on the visual interface. Also see fig.6, [0069]-[0071]).

As to claim 29 and 37 are rejected for same rationale as applied to claim 21 above.

As to claim 22. Iva discloses the invention as in parent claim above, including, wherein the first computing device is configured to receive data from the second computing device used for establishing the session (Iva, [0069], the server (e.g. server or server cloud 420) may check the information associated with the token or other information encoded in the graphical mark to determine the options available for the user for the specific form.).

As to claim 23. Iva discloses the invention as in parent claim above, including, wherein the first computing device is configured to send the command responsive to receiving diagnostic data from the second computing device (Iva, [0070], once the user selects one of the options, the server (e.g. server or server cloud 420) may receive a notification--associated with the token or other information encoded in the graphical mark--of the option selected.).

As to claim 26. Iva discloses the invention as in parent claim above, including, wherein the session request is a request to establish a session (Iva, [0012]).

As to claim 27. Sem and Kom discloses the invention as in parent claim above. Sem and Kom however are silent on disclosing explicitly, wherein the first computing device is configured to establish the session based at least in part on the image being captured by a camera of the first computing device (Iva, fig.5, [0012]).

As to claim 28. Iva discloses the invention as in parent claim above, including, wherein session data corresponding to the session comprises one or more of a server Internet Protocol address for the second computing device, a server hostname for the second computing device, a server listening port for the second computing device, and a server authentication code (Iva, fig.5, [0012]).

As to claim 30, is rejected for same rationale as applied to claim 22 above.

As to claim 31, is rejected for same rationale as applied to claim 23 above.

As to claim 34, is rejected for same rationale as applied to claim 26 above.

As to claim 35, is rejected for same rationale as applied to claim 27 above.
As to claim 36, is rejected for same rationale as applied to claim 28 above.

As to claim 38, is rejected for same rationale as applied to claim 22 above.

As to claim 39, is rejected for same rationale as applied to claim 23 above.

As to claim 40, is rejected for same rationale as applied to claim 27 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivashyn et al. (Pub. No.: US 2015/0127714 A1), hereinafter “Iva” in view of Schmitz et al. (Pub. No.: US 2018/0121087 A1), hereinafter “Schm”.

As to claim 24. Iva discloses the invention as in parent claim above. Iva however is silent on disclosing explicitly, wherein the parameter corresponds to at least one of a fan speed and a clock speed of the second computing device.
Schm discloses a similar concept, wherein the parameter corresponds to at least one of a fan speed and a clock speed of the second computing device (Schm, [0021], part of a BMC) may be an application that allows for an administrator to remotely monitor and manage the computing device, which may include remotely monitoring the status of hardware (e.g., enclosure temperature), remotely controlling certain hardware of the computing device (e.g., increasing fan speed)).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art at the time of the invention to incorporate the teachings of “Schm’ into those of “Iva” in order to provide the register based BMC module to remotely control the server hardware. Such a system will enable the admin to adjust the component performance remotely such a processor fan speed, temperature etc.). 

As to claim 32, is rejected for same rationale as applied to claim 24 above.

Claims 25, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iva and Schm as applied to parent claims above in view of Haot et al. (Patent No.: US 8,128,503 A1), hereinafter “Hoat’.

 As to claim 25, Iva discloses the invention as in parent claims above. Iva however is silent on disclosing explicitly, wherein the command corresponds to a video recorder command for a software application.
Hoat discloses a similar concept as, wherein the command corresponds to a video recorder command for a software application (Hoat, col.2, lines 20-31, also see col.4, lines 63-67, The games typically include a graphic engine to connect to the video card, such as (for example) DirectX or OpenGL (see fig.5, , showing that : game 501 may provide output to graphic engine 503, which may provide output to video card 505, which may provide output to monitor 507)). 
Therefore, before the filing date of the instant application it would have been obvious to incorporate the teachings of “Hoat” into those of “Iva” in order to provide a system for live video/audio broadcasting (e.g., game broadcasting). Such a system will also manage a situation where the recording is performed on a separate computer or device that is not the game device, the cable output of the game device may be connected to a capture device which reroutes the frames into the computer.

As to claim 33, is rejected for same rationale as applied to claim 25 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avery et al. (Pub. No.: US 2013/0262687 A1) is one of the most pertinent art in the field of invention and discloses, systems for connecting a mobile device to a host machine cause the mobile device to act as a remote control for an application running on the host machine. When a user requests a connection, the host application generates an access key, transmits it to a web server, outputs a representation of the key, transitions to listening mode, and receives a connection request from the mobile device via the web server.
Mehta et al. US 20170251347 A1, is one of the most pertinent art in the field of invention and discloses, systems, and media for managing emergency communications providing data sharing amongst groups of devices, proxy calling by one communication device on behalf of another, and seamless data extraction from a communication device by first responders.
Ramoutar et al. US 20180077124 A1, is yet another one of the most pertinent art in the field of invention and discloses, a secure wireless device and a method for secure wireless communication between a secure wireless device and a mobile device using NFC. The devices have a common seed value, which may be provided to the secure wireless device by the mobile device when they are is physical contact. During contact the mobile device sends a pairing request and credentials to the secure device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446